                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JEFF FULLER,                                      Case No. 18-cv-02672-JSW

                                   8
                                                          Plaintiff,                         ORDER GRANTING, IN PART, AND
                                   9                                                         DENYING, IN PART, MOTION TO
                                                   v.                                        DISMISS; GRANTING LEAVE TO
                                  10                                                         AMEND; AND SETTING CASE
                                           ZEP INC., et al.,                                 MANAGEMENT CONFERENCE
                                  11
                                                                                             Re: Dkt. No. 32
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14            Now before the Court for consideration is the motion to dismiss or, in the alternative, to

                                  15   strike filed by Defendants Zep, Inc. (“Zep”) and Acuity Specialty Products, Inc. (“Acuity”)

                                  16   (collectively, “Defendants”). The Court has considered the parties’ papers, relevant legal

                                  17   authority, and the record in this case, and it finds the motion suitable for disposition without oral

                                  18   argument. See N.D. Civ. L.R. 7-1(b). The Court VACATES the hearing scheduled for November

                                  19   30, 2018, and it HEREBY GRANTS, IN PART, AND DENIES, IN PART Defendants’ motion,

                                  20   and GRANTS Plaintiff leave to amend.

                                  21                                             BACKGROUND

                                  22            Plaintiff Jeff Fuller worked for Defendants as an outside sales representative in California.

                                  23   (First Amended Complaint (“FAC”), ¶¶ 1-2 10.)1 Plaintiff alleges Defendants’ principal places of

                                  24   business are located in Atlanta, Georgia. (Id. ¶ 11.) According to Plaintiff, Defendants did not tell

                                  25   its outside sales representatives that accounts they obtained or commissions generated from those

                                  26

                                  27   1
                                              Plaintiff alleges that he worked for “Defendants” and alleges that Acuity is a Zep
                                  28   subsidiary. (FAC ¶¶ 10-11.)
                                                                                        1
                                   1   accounts could be “taken from them unilaterally by Defendants.” (Id. ¶ 4.) Plaintiff alleges that

                                   2   he and other outside sales persons were informed, in writing, that commissions would be earned

                                   3   when the customer made payments. (Id.) Plaintiff also alleges that outside sales representatives

                                   4   “were promised in writing that any changes to any commission program could only be applied

                                   5   ‘prospectively.’” (Id. ¶ 5.) Contrary to these promises, in 2017 Zep surreptitiously began to take

                                   6   accounts and commissions obtained by its outside salespersons. (Id. ¶ 6.) In 2018, “Zep placed a

                                   7   policy in writing in which it acknowledged that it would begin taking accounts/commissions from

                                   8   its salespersons.” (Id.)

                                   9          Based on these and other allegations that the Court shall address as necessary, Plaintiff

                                  10   brings putative nationwide class claims for breach of contract, breach of the implied covenant of

                                  11   good faith and fair dealing, failure to pay wages in violation of California Labor Code sections

                                  12   204 and 223, and unjust enrichment.2
Northern District of California
 United States District Court




                                  13                                               ANALYSIS

                                  14   A.     Applicable Legal Standards.
                                  15          Defendants argue the Court lacks personal jurisdiction over the putative nationwide class

                                  16   claims, but they do not contest that the Court has jurisdiction over Plaintiff’s claims. When a

                                  17   defendant moves to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(2), a plaintiff bears

                                  18   the burden to establish the Court has personal jurisdiction over the defendant. Menken v. Emm,

                                  19   503 F.3d 1050, 1056 (9th Cir. 2007). When “a district court acts on a defendant’s motion to

                                  20   dismiss without holding an evidentiary hearing, the plaintiff need only make a prima facie

                                  21   showing of jurisdictional facts to withstand the motion to dismiss. … That is, the plaintiff need

                                  22   only demonstrate facts that if true would support jurisdiction over the defendant.” Ballard v.

                                  23   Savage, 65 F.3d 1495, 1498 (9th Cir. 1995) (citations omitted); see also AT&T v. Compagnie

                                  24   Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996). Where the facts are not directly

                                  25   controverted, plaintiff’s version of the facts is taken as true. See AT&T, 94 F.3d at 588.

                                  26          “The general rule is that personal jurisdiction over a defendant is proper if it is permitted

                                  27
                                       2
                                  28           Plaintiff refers to a collective action in his complaint. He has not asserted a claim under
                                       the Fair Labor Standards Act.
                                                                                            2
                                   1   by a long-arm statute and if the exercise of that jurisdiction does not violate federal due process.”

                                   2   Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). California’s long-arm statute

                                   3   permits a Court to exercise personal jurisdiction over a defendant whenever the exercise of such

                                   4   jurisdiction would be consistent with due process. See id.; see also Cal. Code of Civ. Pro. §

                                   5   410.10. The exercise of personal jurisdiction over a defendant comports with the Due Process

                                   6   Clause where the defendant has sufficient “minimum contacts” with the forum state such that the

                                   7   assertion of jurisdiction “does not offend traditional notions of fair play and substantial justice.”

                                   8   Int’l Shoe Co. v. Washington, 326 U.S. 310, 315 (1945).

                                   9          Defendants also move to dismiss for failure to state a claim. On a Rule 12(b)(6) motion,

                                  10   the Court assumes “that all the allegations in the complaint are true[.]” Bell Atlantic Corp. v.

                                  11   Twombly, 550 U.S. 544, 555 (2007). However, even under the liberal pleadings standard of

                                  12   Federal Rule of Civil Procedure 8(a)(2), “a plaintiff’s obligation to provide the ‘grounds’ of his
Northern District of California
 United States District Court




                                  13   ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of the

                                  14   elements of a claim for relief will not do.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286

                                  15   (1986)).

                                  16          Pursuant to Twombly, a plaintiff must not merely allege conduct that is conceivable but

                                  17   must allege “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. “A

                                  18   claim has facial plausibility when the Plaintiff pleads factual content that allows the court to draw

                                  19   the reasonable inference that the Defendant is liable for the misconduct alleged.” Ashcroft v.

                                  20   Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). If the allegations are

                                  21   insufficient to state a claim, the Court should grant leave to amend, unless amendment would be

                                  22   futile. See, e.g., Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir. 1990); Cook, Perkiss &

                                  23   Liehe, Inc. v. N. Cal. Collection Serv., Inc., 911 F.2d 242, 246-47 (9th Cir. 1990).

                                  24   B.     The Court Denies the Motion to Dismiss or Strike the Class Claims.
                                  25          Defendants argue that the Court lacks jurisdiction over the putative nationwide class

                                  26   claims, relying on Bristol-Myers Squibb Co. v. Superior Court of California. __ U.S. __, 137

                                  27   S.Ct. 1773 (2017). In that case, a group of over 600 individuals, only some of whom were

                                  28   California residents, filed suit in California state court asserting claims under California law based
                                                                                          3
                                   1   on harm they allegedly suffered based on the defendant’s sale of the drug Plavix. Id. at 1778. The

                                   2   Supreme Court held that the trial court could not exercise specific jurisdiction over claims asserted

                                   3   by non-resident named plaintiffs. The Court reasoned that to exercise specific jurisdiction over a

                                   4   non-resident defendant, “settled principles” required an “affiliation between the forum and the

                                   5   underlying controversy, principally, [an] activity or occurrence that takes place in the forum

                                   6   State.” Id. at 1781 (quoting Goodyear Dunlop Tires Ops. S.A. v. Brown, 564 U.S. 915, 919

                                   7   (2011)).

                                   8          The non-resident plaintiffs: had not been prescribed Plavix in California; had not

                                   9   purchased it in California; had not ingested it in California; and had not been injured in California.

                                  10   “The mere fact that other plaintiffs were prescribed, obtained, and ingested Plavix in California –

                                  11   and allegedly sustained the same injuries as did the non-residents – does not allow the State to

                                  12   assert specific jurisdiction over the nonresidents’ claims.” Id. Thus, because all the relevant harm
Northern District of California
 United States District Court




                                  13   to the non-resident plaintiffs occurred outside of California, “the California courts cannot claim

                                  14   specific jurisdiction.” Id. at 1782.3 The Court stated, however, that it left “open the question

                                  15   whether the Fifth Amendment imposes the same restrictions on the exercise of personal

                                  16   jurisdiction by a federal court.” Id. at 1784; see also id. at 1789 n.4 (Sotomayor, J., dissenting)

                                  17   (“The Court today does not confront the question whether its opinion here would also apply to a

                                  18   class action in which a plaintiff injured in the forum State seeks to represent a nationwide class of

                                  19   plaintiffs, not all of whom were injured there.”).

                                  20          The Ninth Circuit has not addressed whether and how the Bristol-Myers opinion would

                                  21   apply to the claims of unnamed class members in a putative nationwide class action. “[D]istrict

                                  22   courts are divided over how far to apply its holding and reasoning.” In re Packaging Seafood

                                  23   Prods. Antitrust Litig., -- F. Supp. 3d --, 2018 WL 4222506, at *31-32 (C.D. Cal. Sept. 5, 2018)

                                  24   (collecting cases).

                                  25          Defendants rely on several cases in which courts have granted motions to dismiss based on

                                  26
                                       3
                                  27           Because the defendant was incorporated in Delaware and had its principal places of
                                       business in New York and New Jersey, the trial court could not exercise general jurisdiction over
                                  28   the defendant. Bristol-Meyers, 137 S.Ct. at 1777-78, 1783.

                                                                                            4
                                   1   Bristol-Myers. For example, in DeBernardis v. NBTY, Inc., the court stated it was a “close

                                   2   question” but concluded that it “is more likely than not based on the Supreme Court’s comments

                                   3   about federalism that the courts will apply Bristol-Myers Squibb to outlaw nationwide class

                                   4   actions in a form [sic], such as in this case, where there is no general jurisdiction over the

                                   5   Defendants.” No. 17 C 6125, 2018 WL 461228, at *2 (N.D. Ill. Jan. 18, 2018). Therefore, the

                                   6   court granted defendants’ motion to dismiss. Id.; see also Practice Mgmt. Support Servs., Inc. v.

                                   7   Cirque Du Soleil, Inc., 301 F. Supp. 3d 840, 860-62 (N.D. Ill. 2018) (dismissing claims of non-

                                   8   resident unnamed class members). But see Al Haj v. Pfizer, Inc., -- F.3d --, 2018 WL 3707561, at

                                   9   * (N.D. Ill. Aug. 3, 2018) (concluding that Bristol-Myers does not apply to absent class members).

                                  10          Defendants also rely on Muir v. Nature’s Bounty, No. 15 C 9835, 2018 WL 3647115, at *5

                                  11   (N.D. Ill. Aug. 1, 2018) and Spratley v. FCA US LLC, No. 17-cv-0062, 2017 WL 4023348, at * 7

                                  12   (N.D. N.Y. Sept. 12, 2017). However, in each of those cases, the court dismissed claims brought
Northern District of California
 United States District Court




                                  13   by named plaintiffs and did not address claims of absent class members. For that reason, the

                                  14   Court finds those cases distinguishable.4

                                  15          In contrast to the cases on which Defendants rely, in Swamy v. Title Source, Inc., the court

                                  16   determined that “Bristol-Myers does not apply to divest courts of personal jurisdiction in FLSA

                                  17   collective actions.” No. 17-cv-01175-WHA, 2017 WL 5196780, at *2 (N.D. Cal. Nov. 10, 2017).

                                  18   The Swamy court distinguished Bristol-Myers on the basis that the case involved “a federal claim

                                  19   created by Congress specifically to address employment practices nationwide,” and it found that to

                                  20   expand Bristol-Myers in that situation “would splinter most nationwide collective actions, trespass

                                  21   on the expressed intent of Congress, and greatly diminish the efficacy of FLSA collective actions

                                  22   as a means to vindicate employees’ rights.” Id.; cf. Dennis v. IDT Corp., No. 18-cv-2302-LMM,

                                  23   2018 WL 5631102, at *3 (N.D. Ga. Oct. 18, 2018) (declining to extend Bristol-Myers to putative

                                  24   nationwide class actions asserting alleged violations of Telephone Consumer Protection Act).

                                  25

                                  26   4
                                               In further support of their argument, Defendants rely on Wenkour v. AXA Equitable Life
                                  27   Ins. Co., in which the court stated, in a footnote, that it “lacks personal jurisdiction over the claims
                                       of putative class members with no connection to Arizona[.]” No. 17-cv-00165-PHX-DLR, 2017
                                  28   WL 4357916, at *4 n.4 (D. Ariz. Oct. 2, 2017). However, that court did not analyze the issue and,
                                       for that reason, the Court does not find it persuasive.
                                                                                           5
                                   1          Another court within this District determined that Bristol-Myers is applicable to federal

                                   2   courts, but it declined to extend the holding to a putative nationwide class action in which the

                                   3   plaintiff only asserted claims under California law. Fitzhenry-Russell v. Dr. Pepper Snapple

                                   4   Group, Inc., No. 17-cv-00564-NC, 2017 WL 4224723, at *4-*5 (N.D. Cal. Sept. 22, 2017); cf.

                                   5   Molock v. Whole Foods Market, Inc., 297 F. Supp. 3d 114, 123-27 (D.D.C. 2018) (dismissing

                                   6   claims of named plaintiffs where there was no connection between their claims and forum state

                                   7   but declining to apply Bristol-Myers to claims of absent class members).5 The Fitzhenry-Russell

                                   8   court concluded that “Bristol-Myers is meaningfully distinguishable based on the” fact that “each

                                   9   plaintiff was a named plaintiff.” Id., 2017 WL 4224723, at *5. Therefore, the court determined it

                                  10   had jurisdiction of the claims of the absent class members. Id.

                                  11          In reaching its conclusion, the Fitzhenry-Russell court reasoned the Supreme Court has

                                  12   stated that “[n]onnamed class members … may be parties for some purposes and not for others,”
Northern District of California
 United States District Court




                                  13   and that whether a person is a party can represent a “conclusion about the applicability of various

                                  14   procedural rules that may differ based on context.” Id., 2017 WL 4224723, at *5 (quoting Devlin

                                  15   v. Scardelletti, 536 U.S. 1, 9-10 (2002), emphasis omitted). In Devlin, the Supreme Court held

                                  16   that although putative class members are “parties in the sense that the filing of an action on behalf

                                  17   of the class tolls a statute of limitations against them,” they are not parties for determining whether

                                  18   diversity exists. 536 U.S. at 10. In addition, the Ninth Circuit has held that “[i]n a class action,

                                  19   standing is satisfied if at least one named plaintiff meets the requirements.” Bates v. United

                                  20   Parcel Serv., 511 F.3d 974, 985 (9th Cir. 2007).

                                  21          In Knotts v. Nissan N. Am., Inc., another putative class action in which the plaintiff

                                  22   asserted only state law claims, the court held that Bristol-Myers “is inapplicable to unnamed

                                  23   parties in a federal class action suit.” -- F. Supp. 3d --, 2018 WL 4922360, at *14 (D. Minn. Oct.

                                  24

                                  25
                                       5
                                               At least one court in this District deferred ruling on the issue of whether it could assert
                                  26   jurisdiction over claims of non-resident putative class members until the class certification stage.
                                       Gasser v. Kiss My Face, LLC, No. 17-cv-01675-JSC, 2018 WL 4538729, at *2 (N.D. Cal. Sept.
                                  27   21, 2018). The Gasser court concluded it was premature to address that question because the
                                  28   putative class members were “not yet (and may never be) parties to this action[.]” Id.

                                                                                          6
                                   1   10, 2018). Like the Fitzhenry-Russell court, it reasoned that the putative class members were not

                                   2   named parties, unlike the plaintiffs in Bristol-Myers. It also noted that with respect to due process

                                   3   concerns, “a class action suit must satisfy due process procedural safeguards that do not exist in

                                   4   mass tort actions.” Id., 2018 WL 4292360, at *15.

                                   5          Unlike Bristol-Myers, this case is not a mass action. In addition, it is undisputed that the

                                   6   Court has jurisdiction over Defendants based on the named Plaintiff’s claims, while the putative

                                   7   class members are not yet before this Court. Although this case does not involve a federal claim,

                                   8   as the court stated in Swamy, an extension of Bristol-Myers in this context could “splinter

                                   9   nationwide [class] actions[.]” Swamy, 2017 WL 5196780, at *2. It could also frustrate the

                                  10   primary purposes of Rule 23’s class action procedure: “promotion of efficiency and economy of

                                  11   litigation.” Crown, Cork & Seal. Co. v. Parker, 462 U.S. 345, 349 (1983). The examples of when

                                  12   absent class members would be considered “parties” set forth in Devlin, and the Ninth Circuit’s
Northern District of California
 United States District Court




                                  13   ruling in Bates strongly suggest that absent class members would not be considered parties for

                                  14   purposes of evaluating personal jurisdiction.

                                  15           In the absence of clear authority from the Supreme Court or from the Ninth Circuit on this

                                  16   issue, the Court finds the reasoning set forth in cases such as Fitzhenry-Russell, Knotts, and Al Haj

                                  17   more persuasive than the line of cases on which Defendants rely. Accordingly, it declines to

                                  18   extend the holding of Bristol-Myers to this case, and it DENIES, IN PART, Defendants’ motion

                                  19   on that basis.

                                  20          Defendants also argue there are insufficient facts to support Plaintiff’s putative nationwide

                                  21   class claims because Plaintiff seeks to apply California law extraterritorially and lacks standing to

                                  22   pursue claims on behalf of individuals under other state laws. In his opposition, Plaintiff asserts

                                  23   that his third claim for relief is applicable solely to a California sub-class, which is consistent with

                                  24   the allegations in the Complaint. (Compl. ¶ 37.) It also is not clear from the face of the Complaint

                                  25   that Plaintiff is seeking to apply non-California law to his remaining claims. The Court concludes

                                  26   that Defendants’ arguments about Plaintiff’s ability to represent a nationwide class on the first,

                                  27   second, and fourth claims for relief are better addressed in the context of class certification

                                  28   briefing.
                                                                                          7
                                   1          Accordingly, the Court DENIES, IN PART, Defendants’ motion on this basis as well.

                                   2   C.     The Court Dismisses the Third Claim for Relief, With Leave to Amend.
                                   3          Plaintiff’s third claim for relief alleges Defendants violated Labor Code sections 204 and

                                   4   223. Section 204 provides, in part, that “[a]ll wages, other than those mentioned in Section 201,

                                   5   201.3, 202, 204.1, or 204.2, earned by any person in any employment are due and payable twice

                                   6   during each calendar month, on days designated in advance by the employer as the regular

                                   7   paydays.” Section 223 provides that “[w]here any statute or contract requires an employer to

                                   8   maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage while

                                   9   purporting to pay the wage designated by state or by contract.”

                                  10          Defendants argue these provisions of the Labor Code do not provide for a private right of

                                  11   action. Plaintiff argues that Labor Code section 218 gives him the right to sue for alleged

                                  12   violations of these provisions because that statute provides, in pertinent part,”[n]othing in this
Northern District of California
 United States District Court




                                  13   article shall limit the right of any wage claimant to sue directly or through an assignee for any

                                  14   wages or penalty due him under this article.”

                                  15          Section 204 relates to when wages shall be paid, rather than providing a right to wages.

                                  16   The terms of Section 223 do not clearly create an entitlement to wages. As a result, many courts

                                  17   within the Ninth Circuit have held there is no private right of action for violations of these two

                                  18   provisions of the Labor Code. See, e.g., Frausto v. Bank of America, No. 18-cv-1983, 2018 WL

                                  19   3659251, at *10 (N.D. Cal. Aug. 2, 2018); Pellegrini v. Huyessen, Inc., No. 17-cv-00135-CAB

                                  20   (JMA), 2017 WL 2908794, at *10-11 (S.D. Cal. July 7, 2017); Johnson v. Hewlett-Packard Co.,

                                  21   809 F. Supp. 2d 1114, 1136 (N.D. Cal. 2011).

                                  22          The California Labor Code also provides that

                                  23                  [n]otwithstanding any other provision of law, any provision of this
                                                      code that provides for a civil penalty to be assessed and collected by
                                  24                  the Labor and Workforce Development Agency or any of its
                                                      departments, divisions, commissions, boards, agencies, or
                                  25                  employees, for a violation of this code, may, as an alternative, be
                                                      recovered through a civil action brought by an aggrieved employee
                                  26                  on behalf of himself or herself and other current or former
                                                      employees pursuant to the procedures specified in Section 2699.3.
                                  27

                                  28   Labor Code § 2699(a). Section 2699.3(a) provides that “[a] civil action by an aggrieved employee
                                                                                          8
                                   1   pursuant to subdivision (a) or (f) of Section 2699 alleging a violation of any provision listed in

                                   2   Section 2699.5 shall commence only after” the aggrieved employee complies with the

                                   3   requirements listed in that statute. The list of provisions set forth in Section 2699.5 includes both

                                   4   Sections 204 and 223. However, there is no indication that Plaintiff brings his claims pursuant to

                                   5   Section 2699.

                                   6           Accordingly, the Court GRANTS, IN PART, Defendants’ motion to dismiss on this basis.

                                   7   Because the Court cannot say it would be futile, the Court will grant Plaintiff leave to amend the

                                   8   third claim for relief.

                                   9                                              CONCLUSION

                                  10           For the foregoing reasons, the Court GRANTS, IN PART, AND DENIES, IN PART,

                                  11   Defendants’ motion to dismiss. Plaintiff may either file an amended complaint with respect to the

                                  12   third claim for relief or file a notice stating that he does not intend to amend that claim by
Northern District of California
 United States District Court




                                  13   December 10, 2018. Once Plaintiff has stated his intent, Defendants shall answer or otherwise

                                  14   respond within the time permitted by the Federal Rules of Civil Procedure. The parties shall

                                  15   appear on January 25, 2019 at 11:00 a.m., for the initial case management conference, and they

                                  16   shall submit a joint case management conference statement by January 18, 2019.

                                  17           IT IS SO ORDERED.

                                  18   Dated: November 19, 2018

                                  19                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  20                                                     United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          9
